[Cite as State v. Smith, 2022-Ohio-2455.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2021-10-126

                                                  :              OPINION
     - vs -                                                       7/18/2022
                                                  :

 MICHAEL RODARIOUS SMITH aka                      :
 MICHAEL SMITH,
                                                  :
        Appellant.




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2019-08-1344


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Repper-Pagan Law, Ltd., and Christopher J. Pagan, for appellant.



        S. POWELL, J.

        {¶ 1} Appellant, Michael Rodarious Smith aka Michael Smith, appeals from his

conviction in the Butler County Court of Common Pleas after he pled guilty to one count of

murder with an accompanying one-year firearm specification. For the reasons outlined

below, we affirm Smith's conviction.
                                                                       Butler CA2021-10-126

       {¶ 2} On June 27, 2019, Smith, who was then just 17 years old, shot and killed the

victim, Shon Walker. Following the shooting, Smith disposed of his clothing and the firearm

that he used to shoot and kill Walker. The record indicates the shooting was caught on

video and a witness identified Smith as the shooter.

       {¶ 3} On July 11, 2019, a complaint was filed in the Butler County Court of Common

Pleas, Juvenile Division ("juvenile court"), charging Smith with two counts of murder, both

of which were accompanied by a firearm specification, and one count of tampering with

evidence. Because Smith was charged with murder, and because Smith was 17 years old

at the time of the offenses, Smith was subject to a mandatory bindover to the Butler County

Court of Common Pleas, General Division ("trial court"), if the juvenile court found there was

probable cause to believe Smith had committed the three charged offenses.

       {¶ 4} On August 21, 2019, the juvenile court held a probable cause hearing. During

this hearing, Smith's counsel advised the juvenile court that Smith had decided to waive his

right to the probable cause hearing. Following the state's recitation of facts, and after the

juvenile court engaged in a colloquy with Smith, the juvenile court accepted Smith's waiver

and found there was probable cause to believe Smith had committed all three charged

offenses. The juvenile court then set bond and the matter was transferred to the trial court

for criminal prosecution. There is no dispute the juvenile court did not hold an amenability

hearing prior to transferring the matter to the trial court.

       {¶ 5} On September 25, 2019, a Butler County Grand Jury returned a three-count

indictment charging Smith with two counts of murder, one in violation of R.C. 2903.02(A)

with the other in violation of R.C. 2903.02(B), both unclassified felonies that included three-

year firearm specifications under R.C. 2941.145, and one count of third-degree felony

tampering with evidence in violation of R.C. 2921.12(A)(1).

       {¶ 6} On August 17, 2020, Smith pled guilty to one count of murder in violation of

                                               -2-
                                                                              Butler CA2021-10-126

R.C. 2903.02(B)(1) with an accompanying one-year firearm specification.                    Smith was

thereafter sentenced by the trial court on September 9, 2020 to a total, aggregate sentence

of 16 years to life in prison. Smith appealed his conviction to this court and, except for a

limited remand on matters not relevant to this appeal, this court affirmed. State v. Smith,

12th Dist. Butler No. CA2020-09-101, 2021-Ohio-2982.

       {¶ 7} On August 30, 2021, Smith filed a motion with the trial court entitled "Motion

to Dismiss for Unconstitutional Bindover." In his motion, Smith argued his mandatory

bindover, and the mandatory bindover provisions set forth under R.C. 2152.10(A)(2)(b) and

2152.12(A)(1)(b), were unconstitutional because it required his case be bound over to the

trial court for criminal prosecution without the juvenile court first holding an amenability

hearing. To support this argument, Smith noted that the Ohio Supreme Court had accepted

for review the case of State v. Bunch, Case No. 2021-0579, and the issue of whether "[a]

child cannot be transferred to adult court without a finding that they are not amendable to

treatment in juvenile court."           See Id., Case No. 2021-0579, Case Information,

https://www.supremecourt.ohio.gov/Clerk/ecms/#/caseinfo/2021/0579 (last accessed July

7, 2022).1

       {¶ 8} On August 31, 2021, the trial court issued an entry denying Smith's motion to

dismiss. In so holding, the trial court stated:

               The current state of the law on the instant issue is that the
               mandatory bindover provisions under Ohio Revised Code
               sections    2152.10(A)(2)(b)      and   2152.12(A)(1)(b)   are
               constitutional. [State v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-
               2956]. This Court is bound by the precedent of that decision.
               This Court hereby DENIES Defendant's motion to dismiss as
               being not well taken.

       {¶ 9} On October 22, 2021, Smith filed a motion for leave to file a delayed notice of




1. We note that oral argument in Bunch was held before the Ohio Supreme Court on April 12, 2022.
                                                  -3-
                                                                        Butler CA2021-10-126

appeal. This court granted Smith's motion on December 3, 2021. Smith's delayed appeal

now properly before this court for decision, Smith raises the following single assignment of

error for review.

       {¶ 10} THE TRIAL COURT ERRED BY HOLDING THAT SMITH'S MANDATORY

BINDOVER SATISFIED DUE PROCESS WITHOUT AN AMENABILITY HEARING.

       {¶ 11} Smith argues the trial court erred by denying his motion to dismiss by "holding

Smith's mandatory bindover satisfied Due Process without an amenability hearing." The

trial court, however, did not err by finding the law, as it currently stands, holds that the

mandatory bindover provisions found R.C. 2152.10(A)(2)(b) and 2152.12(A)(1)(b) are

constitutional based on the Ohio Supreme Court's decision in Aalim, 2017-Ohio-2956.

Specifically, as the Ohio Supreme Court stated in Aalim:

              [T]he mandatory bindover of certain juveniles to adult court
              under R.C. 2152.10(A)(2)(b) and 2152.12(A)(1)(b) does not
              violate the Due Course of Law Clause or the Equal Protection
              Clause of the Ohio Constitution and the analogous provisions of
              the Fourteenth Amendment to the United States Constitution.

Id. at ¶ 4.

       {¶ 12} This court, just like the trial court before us, "[is] bound by and constrained to

follow the decisions of the Ohio Supreme Court." State v. Rogers, 12th Dist. Butler No.

CA2019-11-194, 2020-Ohio-4102, ¶ 24, citing State v. Sheets, 12th Dist. Clermont No.

CA2006-04-032, 2007-Ohio-1799, ¶ 16 ("[a]n appellate court is bound to follow a decision

of the Ohio Supreme Court and cannot overrule that court's decision or declare it

unconstitutional"). The fact that the Ohio Supreme Court may reverse its decision in Aalim

when it decides Bunch does not necessarily mean the court will, in fact, do so. We find it

just as likely the Ohio Supreme Court issues an opinion in Bunch that reaffirms its holding

in Aalim.

       {¶ 13} In light of the foregoing, and so this court can continue to process cases

                                              -4-
                                                                     Butler CA2021-10-126

through this court as expeditiously as possible, we decline Smith's invitation to forego

releasing a decision in this case until the Ohio Supreme Court issues its opinion in Bunch.

Therefore, finding no error in the trial court's decision denying Smith's motion to dismiss

based on the current state of the law as set forth by the Ohio Supreme Court's decision in

Aalim, Smith's single assignment of error lacks merit and is overruled.

      {¶ 14} Judgment affirmed.


      M. POWELL, P.J., and PIPER, J., concur.




                                            -5-